ICJ_102_SovereigntyPulau_IDN_MYS_2002-12-17_JUD_01_ME_02_EN.txt. 691

DISSENTING OPINION OF JUDGE FRANCK

The 1891 Convention determined the allocation of territorial sovereignty
between the Parties — Pulau Ligitan and Pulau Sipadan clearly located south
of 4°10 allocational line therein established — Presumption that 4°10’ line
intended to settle all areas of potential conflict between the Parties — Need to
interpret boundary and allocation agreements broadly —- Role of ad hoc judge —
Three principal issues in case —- Agreement with Court’s Judgment rejecting
Malaysian “chain of title” argument — Difficulty in assessing comparative
weight of Parties’ pleaded effectivités --- Effectivités were minimal and not per-
formed, in all but a few instances, a titre de souverain — Effectivités do not
prevail against conventional title established under 1891 Convention — New
effectivités created after 1969, the critical date, are inadmissible as evidence of
title — 1891 Convention's text does not establish the applicability of Article IV
(the 4°10° line) to Pulau Ligitan and Pulau Sipadan — Article IV does not
have one clearly expressed “ordinary meaning” within the terms of Article 31 of
the Vienna Convention on the Law of Treaties — “Across Sibbitik” equally can
be construed to mean “over and beyond” or “over but no further” — Vienna
Convention in Article 31 refers Court to the “object and purpose” of a treaty as
way to clarify ambiguous text — Parties’ “object and purpose” was closure, to
achieve certainty and finality — Collateral evidence of this object and purpose
in Dutch map attached to Explanatory Memorandum and comments of Nether-
lands Minister van Dedem — British “object and purpose” to include territories
south of 4°10" latitude also deducible from British Foreign Office Minute as
well as lack of reaction to transmission of Dutch map by British Minister in
The Hague, Sir Horace Rumbold — Commonsense confirms Parties could not
have intended to exclude tiny islets from 1891 boundary settlement — Further
confirmed by Parties granting oil exploration concessions in 1960s east of Seba-
tik that stop 30” on either side of the 4°10’ line — Court should confirm
precedents making rebuttable presumption that a line to fix a frontier should,
if possible, be so interpreted that the result of the application of its provisions
in their entirety conduces to establishment of a precise, complete and definitive
frontier.

1. INTRODUCTION

1. The 1891 Convention between Britain and the Netherlands should
have been determinative of this case. It established a line beginning at
Broershoek on Borneo’s east coast and continuing in an eastward direc-

70
692 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

tion along the 4° 10’ iatitude. Pulau Ligitan and Pulau Sipadan clearly lie
south of this line, on the Indonesian side.

2. Beyond that, little else is clear. This case presents the Court with a
record full of ambiguities. That is no one’s fault: it is the fate of history
in obscure places. Pulau Ligitan and Pulau Sipadan, at least until recently,
were not the stuff of which history is made.

3. To overcome that difficulty within the case’s factual record, how-
ever, the Court need not have had recourse to conjectures about
fragments of effectivités when it could, instead, have resorted to well-
established presumptions of law that are applicable to the interpretation
of the text and context of the 1891 Convention. More precisely, when, as
frequently occurred, the evidence presented was unclear or indecisive,
the Court could have applied rules of evidence to clarify not only the
issues central to this case but also to elucidate — for these and for future
litigants — the applicable principles by which the law shines a light on
that which is unclear to the naked eye.

4. A presumption of law draws on the common experience to make a
reasonable inference from what is known to what is unknowable. Such
inferences are crystallized in well-known principles or legal maxims, such
as res ipsa loquitur. Any rebuttable presumption can be contradicted by
evidence demonstrating its opposite, or by application of a stronger evi-
dentiary presumption such as the principle of absolute liability. In a
sense, then, a rebuttable presumption shifts the onus of proof to the party
seeking to disprove the deduction derived from it.

5. How is this relevant to the dispute over two tiny islands off Borneo?
I believe that when two powerful States, with a history of both conflict
and co-operation, negotiate a convention settling a long boundary in a
distant theatre of their colonial interaction, then this Court should pre-
sume that the boundary was meant to cover all the area’s potential points
of conflict.

6. Instead, the Court has relied on a narrow parsing of effectivités that
are (by its own admission) enveloped in ambiguity. I dissent, not because
I think that reasonable judges could not have concluded as this Court has
done, but, rather, because a visionary judiciary should have used the
opportunity here presented to clarify the adjectival law of evidence — the
presumptions — applicable to the interpretation of treaties intended to
resolve territorial and jurisdictional conflict. The applicable presumption
is straightforward: where a treaty specifies a boundary line or principle of
territorial allocation, it should be interpreted as broadly as necessary to
resolve any conflict of jurisdiction in the absence of clear evidence of a
contrary intent. As | will seek to demonstrate in part 8 below, such a pre-
sumption accords both with common intuition and with judicial practice.

71
693 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

7. In terms of the present case, the line established by the 1891 Anglo-
Dutch Convention at the eastern end of the agreement’s subject-matter
(the 4° 10’ line) should have been presumed to apply broadly to the entire
area of the Parties’ interface east of Sebatik, subject only to prevailing
evidence to the contrary. The onus of proof, in other words, should have
been held to rest with those seeking to rebut a presumption of complete-
ness or closure. A treaty such as this one, resolving a vast area of poten-
tial conflict, is special. It seeks to transform a zone of conflict into a zone
of peace. Its purpose requires not just deference but generosity. It is not
to be construed by the gimlet eye as if it were a contract for the sale of
barley.

8. Of course, this is a case about very small islands. But, that the sub-
ject-matter of the case is small does not mean that it does not afford the
Court an auspicious occasion to clarify important law. The legal issues in
this case are ones that have arisen in other, weightier, contexts and they
will arise again in contexts more freighted than these. The Court’s deci-
sion, alas, does not elucidate the applicable normative standards. Quite
aside from which party wins a case, it is the international legal system
which loses when the Court fails broadly to address the iegal issues and,
instead, focuses on deciding small questions of fact on ambiguous evi-
dence, eliciting little that can be of value to the corpus juris.

2. THE ROLE OF THE AD Hoc JUDGE

9. Before adverting further to these matters, it seems in keeping with
this preference for developing the corpus juris that 1 express myself
regarding the appropriate role of the ad hoc judge. The subject has but
rarely been canvassed by those occupying this unusual position. An
exception is the separate opinion of Judge ad hoc Lauterpacht in the pro-
visional measures phase of the Application of the Convention on the Pre-
vention and Punishment of the Crime of Genocide ( Bosnia and Herze-
govina v. Yugoslavia), Provisional Measures, Order of 13 September
1993 (LC.J. Reports 1993, pp. 408-409, paras. 4-6); see also Judge
ad hoc Palmer, in his dissenting opinion in the Request for an Examina-
tion of the Situation in Accordance with Paragraph 63 of the Court's
Judgment of 20 December 1974 in the Nuclear Tests (New Zealand v.
France) Case, Order of 22 September 1995 U.C.J. Reports 1995, pp. 420-
421, para. 118). I subscribe entirely to Judge ad hoc Lauterpacht’s useful
analysis, the gist of which is that ad hoc judges, in accordance with their
solemn declaration under Article 20 of the Statute, are bound to exercise
their function impartially and conscientiously, while also discharging:

72
694 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

“the special obligation to endeavour to ensure that, so far as is
reasonable, every relevant argument in favour of the party that has
appointed him has been fully appreciated in the course of collegial
consideration and, ultimately, is reflected — though not necessarily
accepted — in any separate or dissenting opinion that he may write”
(Application of the Convention on the Prevention and Punishment of
the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia),
Provisional Measures, Order of 13 September 1993, I.C.J. Reports
1993, p. 409, para. 6).

As Judge ad hac Nicolas Valticos has pointed out, the ad hoc judge is not
simply a representative of the appointing State. Notably, one —~ Judge ad
hoc Suzanne Bastid — has even disagreed on the merits with the position
of the appointing States. (See Nicolas Valticos “L’évolution de la notion
de juge ad hoc”, Revue hellénique de droit international (RHDI), Vol. 50,
1997, pp. 11-12; and Hubert Thierry, “Au sujet du juge ad hoc”, Liber
Amicorum “In Memoriam” of Judge José Maria Ruda, 2000, p. 285.)

10. The nub of the matter is this: the ad hoc judge must always ensure
that the appointing State’s arguments are fully addressed by the
Court, whether or not they convince the majority of the judges.
Between March 1948 (Corfu Channel (United Kingdom v. Albania))
and July 2002 (Ahmadou Sadio Diallo (Republic of Guinea v. Democratic
Republic of the Congo)) there have been ad hoc judges in 45 cases and
53 phases of cases before this Court. Of these, 29 have written dissenting
opinions, corresponding quite closely to the number of ad hoc judges
appointed by losing parties. That, however, does not argue against the
integrity of the institution of ad hoc judges. Rather, it demonstrates that,
when a State is the losing party, the ad hoc judge it appointed has an even
greater obligation to ensure that the Court’s judgment accurately and
fully reflects the careful consideration given by the Court to the losing
State’s representations. The drafting of the dissent attests to the richness
of the Court’s collegial deliberative process.

11. The function of the dissent, therefore, is multiple. It assures the
losing party that its arguments, far from being overlooked, were con-
sidered extensively by the entire Court. It facilitates the reasoned and
balanced exchange of research and written views among the judges
during the deliberative process. And, perhaps, it presents to the law’s
universal market place of ideas certain principles of law and nuances of
analysis which, even if not adopted in the instant case, may be of use in
another, as yet unforeseen, context.

12. The ad hoc judge, like any other judge authoring a separate opinion,
is accorded a sacred freedom. To be preserved, it must be used. As
Judge ad hoc Bula-Bula has written, the ad hoc’s “traditional practice
would seem to be characterized by its freedom” (Arrest Warrant of
11 April 2000 (Democratic Republic of the Congo v. Belgium), Judg-

73

/

/
695 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP, FRANCK)

ment, C.J. Reports 2002, p. 100, para. 2, separate opinion of Judge ad
hoc Bula-Bula). That freedom, of course, quite simply, is to write as one
wills: to be the sole author of an opinion, unencumbered by a majority’s
need, sometimes, to find common ground through compromise and cre-
ative ambiguity.

3. THE PRINCIPAL ISSUES IN DISPUTE

13. That the Court’s Judgment leaves ambiguous the answers to some
questions raised in this case is as apparent as that this may have been
inevitable given the relative paucity of unambiguous controlling facts.

14. In my reading of the pleadings and the Court’s Judgment it emerges
that there are three principal points of contention:

(1) whether the 1891 Convention should be read to extend the 4°10’
“boundary” line to allocate islands east of the east coast of Sebatik;

(2) whether, on the contrary, a “chain of title” exists which establishes
sovereignty to Pulau Ligitan and Pulau Sipadan, successively, in the
Sultan of Sulu who transferred it to Spain, which transferred it to
the United States, which transferred it to Great Britain, which,
ultimately, transferred it to Malaysia; and

(3) whether, if the answers to (1) and (2) are both in the negative, the
two disputed islands’ resultant, unresolved status (terra nullius) can
be said to have been resolved in favour of either Party by reason of a
preponderance of effectivités exercised by one or the other.

4. ASSESSING THE CourT’s ANSWERS

15. The Court answers both questions No. 1 and No. 2 in the nega-
tive: the 1891 Convention is held not to be applicable to Pulau Ligitan
and Pulau Sipadan, and the Court finds no controlling “chain of title”
leading to Malaysian sovereignty over the islands. It therefore relies on a
relative weighing of the effectivités of the Parties to conclude that those
of Britain and Malaysia are superior to those of Indonesia.

16. I will leave to the next section my grounds for disagreeing with the
Court’s response to question No. i. I find myself fully in agreement with
the Court in its response to question No. 2. For reasons set out precisely
in the majority’s opinion, I reject Malaysia’s “chain of title” theory as
unsupported by the events cited as demonstrative of it. It is unnecessary
for me to restate the Court’s conclusions in this regard, with which I
wholly concur.

74
696 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

17. Question No. 3 I find difficult — and ultimately unnecessary — to
answer categorically. 1 do not agree, but neither do I really disagree, with
the Court in its weighing up of the effectivités adduced by Indonesia and
Malaysia to support their respective claims of title. To weigh, on the one
hand, occasional administration of turtle egg harvesting and of a bird
sanctuary — neither of these, apparently, in situ — together with the
establishment of a few navigational lights (by Britain/Malaysia) against,
on the other hand, naval and air patrolling and piracy-control (by Indo-
nesia) appears to me like trying to weigh precisely a handful of feathers
against a handful of grass: it can be done, but not very convincingly. The
Court has not set out a coherent table of weights and measures for assess-
ing and comparing the effectivités here pleaded, nor could it be expected
to do so, given their ephemera! nature. Nevertheless, it is not convincing
to give preference to a very few activities by one party while discounting
those of the other party without some effort to develop neutral principles
by which the relative weight of their respective effectivités can be
compared.

18. The problem of their comparative weight is augmented by the
brevity of the period from which evidence of effectivités may properly
be pleaded. There is no evidence before this Court that, prior to 1930,
Britain believed itself to have title to either Ligitan or Sipadan. Whatever
slender acts of administration might have been undertaken prior to that
date by the British North Borneo Company were not claimed to have
been made à titre de souverain. As Judge Huber said in the Island of Pal-
mas case, the demonstration of effectivités must consist “in the actual
display of State activities, such as belongs only to the territorial sover-
eign” Usland of Palmas (Netherlands! United States of America), Award
of 4 April 1928, Reports of International Arbitral Awards ( RIAA}, Vol. IE,
p. 839). To qualify, they must be activities undertaken not as a good
neighbour or a gratuitous intermeddler, but as an exercise of sovereign
responsibility for the territory in question. The harvesting activities of
fishermen were found not to constitute occupation à titre de souverain
by this Court in the KasikililSedudu Island (Botswana/Namibia) case
(Judgment, C.J. Reports 1999 (IT), p. 1095, para. 75) and the same
principle is applicable to turtle egg collectors. Similarly, the construction
by Malaysia of lighthouses on Ligitan and Sipadan may or may not be
evidence of occupation à titre de souverain when seen by itself, without
reference to the 1891 Convention. Even so, the Arbitral Award of 9 Octo-
ber 1998 between Eritrea and Yemen stated: “The operation or main-
tenance of lighthouses and navigational aids is normally connected to
the preservation of safe navigation, and not normally taken as a test of
sovereignty.” (Award of the Arbitral Tribunal in the First Stage of the
Proceedings (Territorial Sovereignty and Scope of the Dispute), 9 October

75
697 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

1998, p. 91, para. 328; see also to same effect Minquiers and Ecrehos,
Judgment, 1 C.J. Reports 1953, pp. 70-71.)

19. This is especially so when, as in this case, the territory is the subject
of a competing claim of sovereignty based on conventional title, against
which mere effectivités have been held to be of little evidentiary value
(Land, Island and Maritime Frontier Dispute (El Salvador Honduras:
Nicaragua intervening ), Judgment, I C.J. Reports 1992, p. 472, para. 181;
ibid., p. 516, para. 266). As this Court has pointed out, “where the terri-
tory which is the subject of the dispute is effectively administered by a
State other than the one possessing the legal title, preference should be
given to the holder of the title” (Frontier Dispute (Burkina Fasol Republic
of Mali), Judgment, I C.J. Reports 1986, p. 587, para. 63). Moreover
“acts ... largely of a routine and administrative character performed by
local officials . . .” were held insufficient in the Sovereignty over Certain
Frontier Land (Belgium!Netherlands) case “to displace Belgian sover-
eignty established by. . . Convention” (Judgment, 1 C.J. Reports 1959,
p. 229). Effectivités are rubber spears when wielded against the shield of
conventional title. In the present case, it is title under the 1891 Con-
vention that Indonesia claims. Thus the minor effectivités presented
by Britain and Malaysia depend for whatever persuasive power they
may have on a determination that the 1891 Convention failed to resolve
the question of title to Ligitan and Sipadan: a proposition I reject
(see below).

20. By 1969, moreover, the window of opportunity for effectivités had
closed. The Parties, in their status quo agreement (described by the Agent
for Indonesia in CR 2002/27, pp. 16-17, paras. 13-18), in effect had deter-
mined the critical date by which new acts and facts could not be adduced
to support the claim of either Party. Evidence of new effectivités, such as
the establishment of a deep-sea diving resort, are inadmissible in evidence
of Malaysian title.

21. If I were disposed to weigh the handful of Malaysian true effecti-
vités against that of Indonesia, | could conceivably join the majority
opinion on that count. But were I to agree with the Court — arguendo —
that a few turtle eggs and signal lights do, indeed, have greater gravitas
than the voyage of HNLMS Lynx, that would still not get me across to
the other shore. In my opinion, these are token acts of no legal value. For
effectivités to be weighed at all, they must not only be performed 4 titre
de souverain but also upon terra nullius or, at least, upon territory whose
title has not been dispositively determined. Both Malaysia and Indonesia
have argued that at all relevant times, neither Ligitan nor Sipadan were
terra nullius, and | agree with them. The one solid legal instrument before

76

/
698 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

this Court is the Convention of 20 June 1891 between Great Britain and
the Netherlands. It is to that sturdy instrument I now turn. Against it,
properly construed, an effectivités-based claim cannot stand.

5S. THE 1891 CONVENTION

22. If the 1891 Convention between Britain and the Netherlands were
applicable to Pulau Ligitan and Pulau Sipadan, that would be decisive in
this case. Is it? It’s Article IV establishes a line beginning at the east coast
of Borneo at 4°10’ latitude and proceeding in an easterly direction
“across the Island of Sebittik . . .”. What, crucially, is in dispute is
whether the words of Article IV, in allocating to the British North Bor-
neo Company the territory north of this line and “the portion south of
that parallel to the Netherlands”, intended it to stop at the east coast of
“Sebittik” or to continue on its mission of allocation in an easterly direc-
tion. If the former, then the 1891 Convention would have nothing to say
about title to Ligitan and Sipadan, thereby properly focusing the Court’s
attention on subsequent effectivités. If the latter, however, the Conven-
tion would allocate Ligitan and Sipadan to the Netherlands, thereby
making recourse to subsequent effectivités irrelevant in the absence of
evidence of Dutch abandonment of title.

23. What, then, if anything, does the 1891 Convention say about the
two contested islands? Nothing at all. But that should not be an end to
the Court’s search for its meaning. More specifically, what adjectival law
may be of help to the Court in its task of construing the Convention?

24. The first stop in any search for applicable legal principles to guide
the Court is the Vienna Convention on the Law of Treaties. Article 31 of
that instrument lays down the principle that the text of a treaty is to be
understood in its “ordinary meaning” and “in the light of [the treaty’s]
object and purpose”. It is acknowledged by the Parties and this Court
that these two adjectival legal principles — requiring a search for the
words “ordinary meaning” and the Convention’s overall contextual
“object and purpose” — must guide the Court.

6. THE “ORDINARY MEANING” PRINCIPLE

25. First, then, the Court is obliged to give their “ordinary meaning”
to Article IV’s words. Key, here, is the phrase “across the Island of Sebit-

77

/
699 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

tik”. While Malaysia has insisted, in effect, that these words must be read
to imply the additional definite words “and no further”, Indonesia has
insisted that the phrase can be construed to imply the additional defining
words “and beyond”. Unfortunately, neither Party can demonstrate that
the ordinary meaning of “across the Island of Sebittik” necessarily implies
either the one clarifying phrase or the other. Quite simply, in ordinary
usage, the word “across” can equally mean “over and beyond” or “over
but no further”. There is no one “ordinary” meaning. There are several.
They are equally valid. Examine them as one.will, they cannot resolve the
riddle of Article IV’s applicability to Ligitan and Sipadan.

7. THE “OBJECT AND PuRPOSE” PRINCIPLE

26. That, however, cannot exhaust our search for meaning and intent.
Article 31 of the Vienna Convention also alerts us to interpret treaties in
accordance with their “object and purpose”. To the same effect is the
Decision of the Eritrea-Ethiopia Boundary Commission regarding Delimi-
tation of the Border between the State of Eritrea and the Federal Demo-
cratic Republic of Ethiopia (13 April 2002, para. 3.4). The key provisions
of the Vienna Convention had become the customary law of treaty
interpretation.

27. While the text of the Convention is of little help in determining an
“ordinary meaning”, it is quite responsive to the quest for its “object and
purpose”. The 1891 Dutch-British Convention’s preamble stipulates its
purpose: that of “defining the boundaries between the Netherlandfs]
possessions in the Island of Borneo and the States in that island which
are under British protection”. Accordingly, the parties “resolved to con-
clude a Convention to that effect .. . for that purpose”. The history of
the negotiations leading up to the Convention make even clearer the lar-
gesse of this purpose. They wanted to solve, once and for all, the prob-
lems that could arise between adjacent imperial Powers. Could it have
been that the parties, nevertheless, willingly left two islets, some 50 miles
east — or, indeed, any other bits and pieces of their Borneo empire — to
future disputation, regardless of what that might do to undermine the
closure so evidently being sought? For it was closure the parties wanted.
It was the object and purpose of their agreement. The presumption of a
desire for closure was central to this Court’s decision in the Temple of
Preah Vihear (Cambodia v. Thailand) case, when it interpreted the
French-Thai frontier settlement of 1904-1908 as intended “to achieve
certainty and finality” in an area where, “very long frontiers” had been
the “cause of uncertainty, trouble and friction” leading to “growing ten-
sion” (Merits, Judgment, I.C.J. Reports 1962, p. 34). Why has the Court

78

a
700 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

not presumed the 1891 Convention to have had the same object and
purpose?

28. According to Malaysia, when the parties declare themselves to be:
“Desirous of defining the boundaries between the Netherlands posses-
sions in the island of Borneo and the States in that island which are under
British protection . . .” (Memorial of Malaysia, Vol. 1, p. 89, para. 8.7)
they intended only that the Convention “was intended to be a land
boundary treaty” (ibid, para. 8.8) which, in the words of Article I of the
1891 Convention, would define only “The boundary between the Nether-
lands possessions in Borneo and those of the British-protected States in
the same island .. .” (ibid.). In Malaysia’s view, the treaty’s use of the
designation “in Borneo” colours the entire project, making it exclusively
a designation of British and Dutch possessions on that one giant island —
with the exception of Sebatik, provided for specifically in Article IV —
and not anywhere else in the vicinity.

29. Indonesia, to the contrary, claims that the parties, in drawing up
the 1891 Convention, were “motivated by a wish to put an end once and
for all to their territorial problems in the area” (Reply of Indonesia,
Vol. 1, p. 16, para. 1.24 (c)). Therefore, the 4° 10’ line was chosen, start-
ing at Broershoek and “continued eastward along that parallel” (Art. IV).
This line, Indonesia asserts “passing to the north of Sipadan and Ligitan,
established that [the parties intended that title to the two islands] belonged
to [t]he Netherlands (. . . now to Indonesia)” (Reply of Indonesia, Vol. 1,
p. 16, para. 1.24).

30. There is collateral evidence to support Indonesia’s contention. It
cites a British Foreign Office Minute that sets out a proposal for a com-
promise line which, albeit along latitude 4° and thus south of 4°10’, is
eastward to longitude 118° 44’ 30”, well east of Sipidan (but not Ligitan):
the point being that the British, all along, were also thinking about an
allocational line extending to territories in the sea east of Sebatik (Reply
of Indonesia, Vol. 1, p. 21, para. 1.31; and p. 22, Map 1).

31. That the Dutch, certainly, were thinking about a line prolonged
eastward beyond Sebatik is apparent from the map attached to the
Explanatory Memorandum by means of which the Dutch Government
requested ratification of the 1891 Convention by its Parliament (States-
General) in compliance with the Netherlands Constitution and with
Article VIF of the 1891 Convention. This map (Memorial of Indonesia,
Vol. 1. p. 88, Map 5.2) shows the agreed 4° 10’ line extending well beyond
Sebatik, although stopping west of Ligitan and Sipadan. Whether or not
an acceptance of this extension of the 4°10’ line is imputable to the
British Government, on the ground that it knew of the map and did
not object to it, will be discussed below. For present purposes it is relevant

/

79
701 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

simply to note that the map illustrates the Netherlands Government’s
belief that the 4°10’ line was meant to extend further east than the
eastern coast of Sebatik: that, in other words, to the Netherlands the
term “across Sebbitik” in Article IV of the Convention implied “across
and beyond” rather than “across and no further”.

32. The British Government, moreover, did know what the Dutch
were thinking. There is no disagreement between the Parties that the
Dutch Government’s Explanatory Memorandum and accompanying map
was published and freely available, that through the ministrations of
Sir Horace Rumbold, the British Minister at The Hague, it reached the
British Government after being specifically commented upon by him as
“the only interesting feature” of the Memorandum, and that it was duly
filed without objection or comment. At a minimum, this seems to me to
demonstrate that the British Government, like the Dutch, did not believe
that the 4°10’ line established by the 1891 Convention terminated at the
east coast of Sebatik. Moreover, the British Government, closely observ-
ing the debates in the Dutch Parliament, may well have heard (or read)
the Netherlands Minister for the Colonies, Mr. van Dedem’s, public
explanation to the First Chamber that the treaty was made to “prevent
conflict” and regularize relations “both in Borneo itself and on the neigh-
bouring smaller islands” (Memorial of Indonesia, Vol. 1, p. 94, para. 5.61;
ibid., n. 102). This cannot have been a surprising comment, given the
context. Would it not have been much more surprising if Mr. van Dedem
had explained that the Convention was intended to prevent conflict in
Borneo but not on the neighbouring small islands?

33. These facts suggest the parties’ “object and purpose” in entering
into the 1891 Convention. That the Convention, in its preamble, speaks
of “the island of Borneo” does not, to me, demonstrate, a contrario, that
a treaty dealing with “Borneo” intended to exclude these minute islands
situated a short distance (57.6 miles, in the case of Ligitan, the more dis-
tant of the two) east of Sebatik. Is it credible to infer that, had the parties
in 1891 thought of Ligitan and Sipadan as possible future arenas of dis-
putation, they would nevertheless deliberately have chosen to defer reso-
lution of these potential irritants to another time and place? Would they
have said to one another: “Let’s see who most zealously guards against
piracy on those islands, or who best administers the gathering of its turtle
eggs?” In order to rebut the narrowest rendering of the 1891 Conven-
tion’s preambular reference to an intent of the parties to fix their mutual
boundary “in Borneo” is it realistic to insist that they should instead have
stipulated “in Borneo, Ligitan and Sipadan”? Or even that they should at
least have made a separate reference in Article [V to those tiny islands
alongside the reference to the much larger and more strategically impor-
tant island of Sebatik, risking an inclusio unis est exclusio alterius effect
on other reefs and islets left unmentioned?

80
702 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

34. It has been argued that the intent of the Parties, and the object and
purpose of the 1891 Convention, can be gleaned from the way the Parties
subsequently dealt with Ligitan and Sipadan. This, however, is an arid
record. The 1912 Boundary Commission began its work of demarcation
in a westerly direction from the east coast of Sebatik, and this is what the
map accompanying the 1915 Agreement shows. But what else does it
demonstrate? The task of demarcation was to establish more precisely
the land boundary between the Dutch and British possessions. To the
east of Sebatik, there was no land boundary to be demarcated since the
4° 10’ line traversed no territory. Ligitan and Sipadan were south of that
meridian and not traversed by it. In any event, since the 1891 Convention
did not purport to apportion sovereignty over the adjacent seas east of
Sebatik, and since the whereabouts of the 4°10’ meridian was neither sus-
ceptible to, nor in need of, demarcation — being entirely an imaginary
line over water — it proves nothing that the 1915 Agreement and map
did not take that area into further account.

35. Something more substantial, as to the Parties’ understanding of
the import of the 1891 Convention, may be gleaned from their respective
practice regarding the granting of oil exploration concessions. Here it is
evident that, in the 1960s, both Malaysia and Indonesia thought that the
4°10’ line extended to sea well east of Sebatik, for both States granted
concessions up to, but not beyond, a point at sea precisely 30” short of
the 4°10’ line. No other reasons have been proffered to explain this hap-
penstance and, in their absence, the coincidence is highly suggestive. This
Court has held that, while oil concessions cannot shift existing delimita-
tions, “the existence of an express or tacit agreement between the parties
on the siting of their respective oil concessions may indicate a consensus
on the maritime areas to which they are entitled” (Land and Maritime
Boundary between Cameroon and Nigeria (Cameroon v. Nigeria: Equa-
torial Guinea intervening), Judgment, I.C.J. Reports 2002, p. 448,
para. 304). In the present instance, the behaviour of the Parties may well
confirm their identical] belief as to the vigour of the 4° 10’ line in the area
east of Sebatik, a belief inconsistent with a Malaysian claim to the
two disputed islands. The case concerning the Continental Shelf (Tuni-
sialLibyan Arab Jamahiriya) similarly recognized the value of compat-
ible concessions granted by disputants as evidence of their de facto agree-
ment (Judgment, I.C.J. Reports 1982, p. 84, para. 117). It is a deduction
that might well have found resonance in this decision.

8. THE PRESUMPTION OF THE CONCLUSIVENESS AND COMPLETENESS
OF DEFINED FRONTIERS

36. Still, the words of the 1891 Convention and the sparse evidence of
the parties’ object and purpose in entering into the treaty do not make

81
703 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

absolutely clear that the 4°10’ line was, or was not, intended to extend
beyond Sebatik as far east as Ligitan and Sipadan. What does emerge
with some clarity is that the Netherlands entered the agreement in the
belief that the 4°10’ line extended east of Sebatik and that, early in the
run-up to the negotiations leading to the Convention, the British also
thought that the designated eastward line could extend east of Borneo
beyond Sebatik.

37. We do not know, however, how far-east the parties may have
expected the line to extend. A probable explanation for the failure of
either party to specify a terminal point for the 4° 10’ line is that they may
have been uncertain as to where the effect of such a line would begin to
trench upon Spanish (or Sulu) titles. While the Netherlands sovereignty
clearly extended for many hundreds of miles southward of any desig-
nated eastward limit, the extent of British possessions northward of such
a terminal point would have been far from clear in 1891. It may thus
have appeared prudent to leave the eastern terminus of the 4°10’ line
indeterminate, since its length need not have affected actual British or
Dutch jurisdiction but might unnecessarily have aroused Spanish (or
Sulu) concerns. This, too, of course is pure speculation. Once again, all
that we know for sure is that the Netherlands thought that the 1891 Con-
vention established a line at 4°10’ that did continue east of Sebatik and
that the British knew of this and voiced no objection.

38. With so much being uncertain, this Court essentially had two
divergent paths along which it could have proceeded. It could either have
left the disposition of the matter to be settled by a weighing up of the few
real effectivités claimed to have been conducted by each Party, or it could
have enunciated a legal presumption by which to dispel the uncertainty
created by the examination of the words, purpose and context of the
1891 Convention. It chose the former course, whereas I prefer the latter.

39. On its chosen path, the Court relies substantially on a weighing of
the Parties’ contending factual evidence of effectivités. As to this I can
but observe once again that I find it unpersuasive: this weighing of a
handful of feathers against a handful of grass. Moreover, the admissi-
bility in evidence of these effectivités is contingent upon an absence of any
legal title derived from a treaty. This was the conclusion of the Chamber
of this Court in the Frontier Dispute (Burkina FasolRepublic of Mali)
case (Judgment, L C.J. Reports 1986, pp. 586-587, para. 63). Effectivités,
also in the present case, are of use only on the assumption of an absence
of legal title.

40. If the 1891 Convention did confer legal title on one of the Parties,
effectivités cannot override that title, absent evidence of its abandonment
(Sovereignty over Certain Frontier Land (Belgium/Netherlands), Judg-
ment, I.C.J. Reports 1959, pp. 227-230). But does the 1891 Convention

82
704 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

establish such title? We have already observed the ambiguities inherent in
the text. What seems to me to have been demonstrated is that the treaty
established a line, that the Dutch believed it to have continued eastward
of the island of Sebatik, and that the British did not rebut that belief. The
Test is speculation.

41. Did it extend so far eastward — at least to 119° east longitude —
as to allocate to the Netherlands the title to two tiny islands lying just to
the south of the 4°10’ latitude? The ambiguities cannot be dispelled by
grasping at the straws of even more ephemeral facts. The 1915 map could
prove something but it could just as well prove nothing, given the limited
mandate of the Commission which drew it. Other “facts” are equally
open to opposing interpretations. Instead of focusing on these, the
Court could — and in my opinion should — have endorsed an interpre-
tative or adjectival principle of evidentiary law: the presumption first
stated by the Permanent Court of International Justice in its 1925 Advi-
sory Opinion on Interpretation of Article 3, Paragraph 2, of the Treaty of
Lausanne:

“It is... natural that any article designed to fix a frontier should,
if possible, be so interpreted that the result of the application of its
provisions in their entirety should be the establishment of a precise,
complete and definitive frontier.” (1925, P.C.I.J., Series B, No. 12,
p. 20.)

As has been noted, Article FV of the 1891 Convention was “designed to
fix a frontier” {ibid.). The Convention certainly may “be so interpreted
that the result of the application of its provisions in their entirety” (ibid. )
conduces to “the establishment of a precise, complete and definitive fron-
tier” (ibid.) across not only Borneo and Sebatik but also the adjacent
spaces that could become /oci of disputation. Why, then, not do so? This
Court should have adopted the beneficial presumption that, absent strong
evidence to the contrary, a treaty between two States to end territorial
disputes and preclude disputation should be read in the way most likely
to accomplish the presumed objective of obviating all such disputes as
might arise between them.

42. As Judge Shahabuddeen pointed out in his separate opinion in the
Territorial Dispute (Libyan Arab JamahiriyalChad) case, the colonial
boundary treaty considered in that case “must .. . be construed so as to
produce a comprehensive definition of the frontiers” (Judgment, I. C.J.
Reports 1994, p. 44) unless there are “compelling reasons to the con-
trary” (ibid. ). Judge Shahabuddeen appropriately noted that this deduc-
tive evidentiary principle would not apply in “cases in which the adjoin-
ing areas are so extensive as to make it both practical and sensible for
parties to agree a boundary for some particular sector only” (ibid, p. 49).
The “adjoining area” of Ligitan and Sipadan, however, are distinctly not

83
705 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

“so extensive” as to have made a special agreement pertaining to them a
“practical and sensible” option in 1891. Therefore, the treaty should have
been construed as a comprehensive definition of the frontiers.

43. In the present case, this Court might have built on the Lausanne
and Preah Vihear precedents to confirm the legal presumption in favour
of the dispositiveness of frontiers defined in a treaty, i.e., that, when a
treaty is made for the purpose of defining a boundary, it should be con-
strued, if possible, to have succeeded in doing so to the full extent of the
interface between the parties, unless there is persuasive evidence that
some areas were meant to be exempt from its allocation. The onus of
proving the intent to create such an exemption, however, should lie with
the party asserting it.

44, Presumptions are necessary and well-established aspects both of
common and civil law and cannot but be a part of the fabric of public
international law. They capture the common experience of persons
everywhere that make inferences an essential part of rational thought
and action. As such, they are often captured in legal maxims recognized
across diverse legal systems (Henri Roland, Laurent Boyer, Adages du
droit francais, 3rd ed., 1992, p. 38; and see examples indexed under the
title “Présomption” at p. 1009.) As Professor Bin Cheng has pointed out:

“Without going so far as to holding them to be true, it is legiti-
mate for a tribunal to presume the truth of certain facts or of a cer-
tain state of affairs, leaving it to the party alleging the contrary to
establish its contention. These presumptions serve as initial premises
of legal reasoning.” (Bin Cheng, General Principles of Law as Applied
by International Courts and Tribunals, 1987, p. 304.)

“In general, it may be said that what is normal, customary or the
more probable is presumed, and that anything to the contrary has to
be proved by the party alleging it.” (Jbid., p. 306).

The same point, citing various instances, is made by Professor Thirlway:

“presumptions can and do play an important part in directing the
reasoning of a tribunal . . . in the delicate operation of ascertainment
of the intention of one or more States .. . This results from the fact
that direct circumstantial evidence of an intention may be very hard
to come by, or may in the nature of things not exist.” (H. W. A. Thirl-
way, “Evidence before International Courts and Tribunals”, in Ency-
clopedia of Public International Law, Vol. Two, 1995, p. 303.)

45. In the present case, there is circumstantial evidence that the Parties
thought they were resolving all the territorial problems arising out of
their overlapping imperial claims in the Borneo area. Even were that evi-
dence inconclusive, it is surely sufficient to invoke the rebuttable pre-

84
706 PULAU LIGITAN AND PULAU SIPADAN (DISS. OP. FRANCK)

sumption, based on the common sense and experience of diplomacy and
recognized by several international tribunals, to the effect that when
States negotiate a boundary allocating or confirming their respective
areas of sovereignty over territories, these shall be presumed to have
intended to resolve all outstanding and potentially disputatious claims in
the area in question, subject only to convincing evidence to the contrary.

46. If the Court had applied this legal presumption to the Indonesia-
Malaysia dispute, it would have concluded, as I do, that the 1891 Con-
vention intended Ligitan and Sipadan to be Dutch and, now, Indonesian.

47. I respectfully dissent.

(Signed) Thomas FRANCK.

85
